[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION
The court amends and corrects the sum of money which the court has allowed as a remediation and restoration cost. The court will allow a remediation cost of $26,975.19. Consequently, judgment may enter for the plaintiff for the further sum of $21,524.81, in addition to the $24,000 already paid, together with interest on said further sum at the rate of 10 percent from the date of taking to the date of the payment, together with costs and an allowance of $3500 for plaintiffs' appraisal, and an allowance of $450 for the testimony of Arthur B. Estrada, the plaintiffs' appraiser.
Dorsey, J. Judge Trial Referee